Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I readable on Claims 1-8, 14 and 15 in the reply filed on 09 November 2020 is acknowledged.  The traversal is on the ground(s) that claim 9 has been presently amended to include all the features pertaining to the elected apparatus claim 1.  This is not found persuasive because claim 9 contains all the features as claimed in claim 1 except for reciting the step of “ejecting a second plurality of drops of the second print fluid from the second nozzle onto the textile to clean the second nozzle…” in lines 7 and 8, which is considered a distinct invention as compared to claims 1-8, 14 and 15 which disclose a droplet ejection without cleaning the nozzle(s).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 November 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2019 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacKenzie et al (US 2018/0297382).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
MacKenzie et al disclose the following claimed features:
Regarding claim 1, an apparatus (Figures 1-4B) comprising: a printhead (114) to dispense a first print fluid and a second print fluid; a first nozzle (116) disposed on the printhead, wherein the first nozzle (116) is to eject a first plurality of drops of the first print fluid; a second nozzle (116) disposed on the printhead, the second nozzle offset from the first nozzle by an offset distance (Wp) along a relative direction of media travel, wherein the second nozzle is to eject a second plurality of drops of the second print fluid; and a textile (118) to receive the first plurality of drops and the second plurality of drops, wherein the textile (118) is to be moved relative to the printhead (114) by the offset distance (Wp) between ejection of the first plurality of drops and the second plurality of drops (paragraph [0013].
Regarding claim 2, wherein the textile (118) is to contact the first nozzle (116) after the ejection of the first plurality of drops (Figure 1).
Regarding claim 3, wherein the textile (118) is to contact the second nozzle (116) after the ejection of the second plurality of drops.
Regarding claim 4, wherein the ejection of the first plurality of drops and the second plurality of drops generates a spit pattern in a straight line (via spit module 140, Figure 4A).
Regarding claim 14, an apparatus (Figures 1-4B) comprising: a printhead (114) to dispense a print fluid; a first plurality of dies (Figure 3, dies 114-1, 114-3, 114-5, 114-7, 114-9) disposed on the printhead along a first line perpendicular to a direction of 
Regarding claim 15, wherein the textile (118) is to contact the first plurality of dies (Figure 3, dies 114-1, 114-3, 114-5, 114-7, 114-9) and the second plurality of dies (Figure 3, dies 114-2, 114-4, 114-6, 114-8, 114-10) after the ejection of the print fluid (Figures 1 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie et al (US 2018/0297382) in view of Miyake et al (US 6,398,358).
Mackenzie et al disclose the claimed invention except for reciting the straight line is at least about 1 mm or 4 mm wide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the straight line is at least about 1 mm or 4 mm wide, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of printing line in MacKenzie et al to be at least about 1 mm or 4 mm wide in order to match with the spacing of ejection nozzles corresponding with the printhead dies.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie et al (US 2018/0297382) in view of Miyake et al (US 6,398,358).
Mackenzie et al disclose the claimed invention except for reciting a dispenser to dispense the textile and a collector to collect the textile after the textile receives the first print fluid and the second print fluid.
Miyake et al teach a dispenser (B) to dispense the textile (36) and a collector (C) to collect the textile (36) after the textile receives the first print fluid and the second print fluid (Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a dispenser to dispense the textile and a collector to collect the textile after the textile receives the first print fluid and the second print fluid., 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853